PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of 
Rock et al.
Application No. 16/194,920
Filed: November 19, 2018
Attorney Docket No.: 7254C
For: Insulated Composite Fabric
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 3, 2022, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed September 2, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on November 3, 2021.  A Notice of Abandonment was mailed on December 16, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $2360.00 appeal forwarding fee, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a request to change the address of record should be filed. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.


This application is being referred to Technology Center Art Unit 1789 for appropriate action in the normal course of business on the reply received March 3, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/Michelle R. Eason/
Michelle R. EasonLead Paralegal SpecialistOffice of Petitions


cc:	CHERYL J. BRICKEY
	920 MILLIKEN ROAD, M-495
	SPARTANBURG, SC 29303